Citation Nr: 1143045	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-02 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2005 to 
May 2008.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.


FINDINGS OF FACT

1.  Preexisting bilateral pes planus was noted on the July 2004 service entrance examination.

2.  The preexisting bilateral pes planus permanently increased in severity during service.


CONCLUSIONS OF LAW

1.  The Veteran's pes planus preexisted service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011);38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's preexisting pes planus was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011);38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claim of service connection for pes planus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for Pes Planus

The Veteran alleges that his preexisting bilateral pes planus was aggravated by service.  The Veteran has reported left foot injury and bilateral foot pain during service that required placement on restricted duty.

The  service entrance examination is positive for a diagnosis of pes planus.  The service examiner noted the Veteran's pes planus (flat feet) was mild and asymptomatic.  Because pes planus was "noted" at service entrance examination, the Veteran is not entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111. 

Subsequent service treatment record entries reflect injury to the left foot, and reflect permanent worsening of preexisting pes planus during the Veteran's period of active service.  In an April 2006 service treatment record, the Veteran reported left foot pain.  The service examiner diagnosed soft tissue injury of the left foot and the Veteran was given medication and placed on temporary restricted duty.

The Veteran filed his claim for service connection for pes planus as part of VA's BDD program.  He underwent a VA examination in February 2008, approximately three months before his separation from active duty.  The Veteran reported constant foot pain with walking.  The VA examiner recorded the history that the foot condition had existed for two years.  On physical examination, the VA examiner reported the Veteran's feet were tender in the plantar surface.  The VA examiner diagnosed pes planus and reported that the Veteran had pain with walking.  The VA examiner also reported the Veteran's ankle strain was most likely due to pes planus.

In a March 2009 VA treatment record, the Veteran reported left foot pain.  The VA examiner diagnosed soft tissue damage of the left foot and recommended functional orthotics for the feet.  In an October 2009 VA treatment record, the Veteran reported left foot pain.  The VA examiner diagnosed pes planus and recommended full foot orthotics.  

In this case, resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence shows that the Veteran's preexisting pes planus permanently increased in severity during service.  The Veteran's preexisting bilateral pes planus was noted at service entrance, but was indicated to be mild and asymptomatic.  The Veteran experienced a left foot injury during service, reported foot pain during service and constant foot pain by the end of service, and was noted to have soft tissue injury of the left foot at service separation.  The Veteran has also 

reported continuous foot pain symptoms, and has been recommended for full foot orthotics.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for pes planus, as aggravated in service, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


